OVERTON, Justice.
This is a petition for writ of certiorari to review a decision of the Third District Court of Appeal reported at 306 So.2d 550 (Fla.App.3rd, 1975). The District Court held a sentence of forty days in the county *211jail followed by five years probation to be a nullity insofar as the probation period was concerned. The trial judge found the defendant guilty of violating the probation and imposed a sentence of five years. The District Court directed the defendant be discharged.
The decision of the District Court is in conflict with our recent decision in State v. Jones, 327 So.2d 18 (Fla.1976). We have jurisdiction.1
The petition for certiorari is granted. We dispense with oral argument and the filing of briefs on the merits. The decision of the District Court is quashed, and this cause is remanded with directions to reinstate the sentence imposed for violation of said probation in accordance with our opinion in State v. Jones, supra.
It is so ordered.
ADKINS, C. J., and ROBERTS and ENGLAND, JJ., concur.
BOYD, J., dissents.

. Art. V, § 3(b)(3), Fla.Const.